Name: 2001/116/EC: Commission Decision of 25 January 2001 authorising Austria to continue trials involving new oenological practices (notified under document number C(2001) 150)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  beverages and sugar;  food technology;  European Union law
 Date Published: 2001-02-14

 Avis juridique important|32001D01162001/116/EC: Commission Decision of 25 January 2001 authorising Austria to continue trials involving new oenological practices (notified under document number C(2001) 150) Official Journal L 043 , 14/02/2001 P. 0037 - 0037Commission Decisionof 25 January 2001authorising Austria to continue trials involving new oenological practices(notified under document number C(2001) 150)(Only the German text is authentic)(2001/116/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1),Having regard to Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes(2), and in particular Article 41(3) thereof,Whereas:(1) Austria has authorised trials involving the use of oxalic acid to reduce the calcium content of wine, the addition of up to 200 mg of metartaric acid per litre of wine for the tartaric stabilisation of wine and the use of silver chloride to eliminate undesirable taste or odour in wine.(2) Austria has sent the Commission a communication regarding those trials. The Commission has informed the Member States of the results of the latter.(3) Austria has requested the Commission for authorisation to extend those trials for a further three years in view of the positive results achieved and has submitted the relevant documents in support of its request.(4) Since 31 August 1979 the use of silver chloride in wine, which does not comply with the general conditions laid down in Article 42(2) of Regulation (EC) No 1493/1999, has been removed from the list of oenological practices allowed in the Community. That trial, which may also pose risks to public health and the environment, should therefore not be extended.(5) Grapes from the 2000 harvest must have already been vinified under those trials.(6) Wine thus treated and placed on the market must not present any threat to consumer health at the doses used, nor affect the quality expected by the consumer of this type of product.(7) Wine not meeting the conditions for the trials may not be offered or supplied for human consumption in accordance with Article 45 of Regulation (EC) No 1493/1999 and is subject to the conditions laid down in Article 43 of Regulation (EC) No 1622/2000.(8) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1Austria is hereby authorised to continue applying the following oenological practices on a trial basis:- the use of oxalic acid for the precipitation of calcium, provided that this treatment does not lead to an increase in the initial concentration of oxalic acid in the wine treated,- the addition of up to 200 mg of metatartaric acid per litre of wine, provided that the total quantity of tartaric acid present in the wine does not lead to the acceptable daily intake of tartrate of 30 mg/kg body weight being exceeded and that no DL-tartaric acid is formed in the wine treated,until 31 July 2002 in accordance with the conditions laid down in Article 41 of Regulation (EC) No 1622/2000.Article 2This Decision is addressed to the Republic of Austria.Done at Brussels, 25 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 1.